PELHAM, J.
The defendant was convicted of petit larceny. The article stolen was a gold shirt button of the value of $2, the property of one Alex Johnson.
No exception is shown by the bill of exceptions to have been reserved, except to the action of the court in refusing to grant the defendant’s motion to exclude the evidence, and discharge the defendant, on the ground that the corpus delicti had not been proven. It is not indispensable to the proof of the corpus delicti that it should be proven by positive direct evidence. It may be proven by facts and circumstances from which the jury might legally infer that the offense has been committed. . — Ryan v. State, 100 Ala. 94, 15 South. 868. The testimony of Johnson afforded ample evidence from which the jury could legally infer that the offense charged had been committed in the present case. The evidence of the commission of the offense, and the defendant’s guilty connection thereAvith, was sufficient to submit the case to the jury, and the court properly refused the general charge requested by the defendant.
No error is shoAvn, and the judgment of the trial court Avill be affirmed.
Affirmed.